J-S07017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

LUIS MANUEL VELEZ-DIAZ JR.

                            Appellant                No. 1472 MDA 2016


                  Appeal from the PCRA Order August 11, 2016
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0002856-2014


BEFORE: BOWES, J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                           FILED APRIL 07, 2017

        Luis Manuel Velez-Diaz, Jr., appeals pro se from the order, entered in

the Court of Common Pleas of Lancaster County, dismissing his petition filed

pursuant to the Post Conviction Relief Act (PCRA).1 Upon review, we affirm.

        Velez-Diaz was convicted of criminal trespass for breaking into a

residence at 331 Susquehanna Street, Lancaster, Pennsylvania. Velez-Diaz

had resided in the home, but Jhira Montalvo-Pereira obtained a protection

from abuse (PFA) order against him, prohibiting him from entering the

residence. Velez-Diaz asserts that he was not properly notified of the PFA

order. He was convicted following a jury trial and was sentenced on July 10,

2015, to 16 months’ to 5 years’ imprisonment. Through counsel, Velez-Diaz

____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S07017-17



filed a motion to modify sentence, which was denied on July 31, 2015.

Velez-Diez filed a counseled direct appeal of his sentence, which this Court

affirmed on April 15, 2016. Thereafter, he filed the instant PCRA petition on

April 28, 2016. Counsel was appointed and then permitted to withdraw.

      Velez-Diaz is proceeding pro se on appeal and raises raises the

following issue for our review:

      Was appellate counsel ineffective for failing to raise a sufficiency
      of the evidence argument on appeal, when it is clear that the
      Commonwealth has not met its burden of establishing the
      elements of the offense of criminal trespass?

Brief for Appellant, at 1.

      Our standard and scope of review regarding the denial of a PCRA

petition is well-settled.    We review the PCRA court’s findings of fact to

determine whether they are supported by the record, and review its

conclusions of law to determine whether they are free from legal error.

Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa. 2014). The scope of our

review is limited to the findings of the PCRA court and the evidence of

record, viewed in the light most favorable to the prevailing party at the trial

level. Id.

      Ineffectiveness of counsel is shown where “(1) the underlying claim is

of arguable merit; (2) the particular course of conduct pursued by counsel

did not have some reasonable basis designed to effectuate his interests; and

(3) but for counsel’s ineffectiveness, there is a reasonable probability that

the   outcome     of   the    proceedings   would    have    been    different.”


                                     -2-
J-S07017-17



Commonwealth v. Lambert, 797 A.2d 232, 243 (Pa. 2001).                     Failure to

establish any prong will defeat an ineffectiveness claim. Commonwealth v.

Walker, 36 A.3d 1, 7 (Pa. 2011).

        In this matter, Velez-Diaz’s sole argument is that the date of service of

the PFA order absolves him of wrongdoing.               Velez-Diaz asserts that the

affidavit used to charge him indicated that he was served with the PFA order

on May 10, 2014, but the return of service form shows the date of May 28,

2014, as the actual service date. Because the date of his alleged trespass

was May 12, 2014, Velez-Diaz argues that he did not have notice until 16

days afterward. Accordingly, he argues that the Commonwealth could not

prove that he was guilty of criminal trespass.2           This argument is without

merit.

        The testimony of Lancaster City Police Officer Jessica Higgins indicated

that Velez-Diaz had actual notice that he did not have legal authorization to

enter the premises of 331 Susquehanna Street prior to doing so on May 12,

2014.     Officer Higgins’ testimony establishes that she verbally instructed

Velez-Diaz on May 10, 2014, that he was not permitted to return to 331

Susquehanna       Street.       N.T.    Jury   Trial,   4/20/15,   at   137.    See

____________________________________________


2
  To convict a person of criminal trespass, the Commonwealth must prove
that the person, “knowing that he is not licensed or privileged to do so, . . .
breaks into any building or occupied structure or separately secured or
occupied portion thereof.” 18 Pa.C.S. § 3503.




                                           -3-
J-S07017-17



Commonwealth v. Padilla, 885 A.2d 994, 998 (Pa. Super. 2005) (“verbal

explanation provided [] over the telephone was adequate to convey notice

that a PFA order had been entered against [defendant] and that violation of

that order placed him at risk of criminal penalty”). Accordingly, the basis for

Velez-Diaz’s ineffectiveness of counsel argument argument lacks merit and

his claim cannot succeed. Lambert, supra; Walker, supra.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/7/2017




                                     -4-